        Case 2:20-cv-00811-MV-KRS Document 16 Filed 01/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ON POINT COURIER
AND LEGAL SERVICES, LLC,

                              Plaintiff,

v.                                                          No. 2:20-cv-811 MV/KRS

U-HAUL INTERNATIONAL INC., et al.,

                              Defendants.

                                 ORDER TO SHOW CAUSE

        THIS MATTER comes before the Court sua sponte upon review of the record. On June

23, 2020, Plaintiff On Point Courier and Legal Services, LLC filed a pro se civil complaint in the

New Mexico Twelfth Judicial District Court. (Doc. 1-1). Defendants removed the case to this

Court and the presiding judge referred the case to the undersigned to recommend an ultimate

disposition. (Doc. 14). The Complaint was signed by Ernest William Lugo and the Notice of

Removal states Mr. Lugo is the attorney for Plaintiff. See (Doc. 1-1 at 5) and (Doc. 1-5).

However, the Courts records do not show that Mr. Lugo is an attorney licensed to practice in this

Court. Under this Court’s local rules and case law precedent, a business entity may not appear in

federal court unless represented by legal counsel. See D.N.M. LR-Civ. 83.7 (“A corporation,

partnership or business entity other than a natural person” must be represented by an attorney.”);

Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 202 (1993) (“It

has been the law for the better part of two centuries … that a corporation may appear in the

federal courts only through licensed counsel.”). Plaintiff must obtain counsel in order to proceed

in this lawsuit.
       Case 2:20-cv-00811-MV-KRS Document 16 Filed 01/22/21 Page 2 of 2




       IT IS THEREFORE ORDERED that Plaintiff must obtain counsel and counsel must

file an entry of appearance in this case no later than February 24, 2021. Failure to do so may

result in dismissal of this action without prejudice and without further notice.

       IT IS SO ORDERED.


                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
